NO'I‘E: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

AVENTIS PHARMA S.A. AND SANOFI-AVENTIS
U.S., LLC, '
Plaintiffs-Appellants,

V.

STRIDES, INC. AND ONCO TI'IERAPIES LIMITED,
Defendants-Appellees.

2012-1151

Appeal from the United States District Court for the
District of De1aware in case no. 11-CV-1121, Chief Judge
Gregory M. Sleet.

ON MOTION

Before LOURIE, SCHALL and DYK, circuit Judges.
LOURIE, Circuit Judge.
O R D E R

The court construes Aventis Pharma S.A. and Sanof`i-
Aventis U.S., LLC (“Aventis")’s response to this court’s
February 7, 2012 order as an unopposed motion to lift the

AVENTIS PHARMA v. STRIDES ` 2

stay and summarily affirm the judgment of the United
States District Court for the District of De1aware.

This appeal arises out of a complaint filed by Aventis
in the district court alleging infringement of U.S. Patent
N0s. 5,714,512B1 and 5,750,561. ln a related case,
Aventis Pharma S.A. v. Hospira, Inc., ()7-CV-0'721 (D. Del.
2010) (Hospira), the district court found that the same
patent claims asserted in this case were invalid and
unenforceable due to inequitable conduct In light of
Hospira, the district court entered final judgment in this
case against Aventis, and Aventis appealed to this court.
This court stayed proceedings pending final disposition of
Hospira.

On April 9, 2012, this court affirmed the district
court’s judgment in Hospira. See Auentis Pharma S.A. v.
Hospira, Inc., 675 F.3d 1324 (Fed. Cir. 2012). In light of
this court’s decision in Hospira, Aventis concedes that the
district court’s judgment in this case should be consistent
with Hospira.

Accordingly,
IT ls ORDERED THAT:

(1) The motion is granted. The stay is lifted and the
judgment of the district court is affirmed

(2) Each side shall bear its own costs.

FoR THE CoURT

.  0 -l 2012 /s/ J an Horbaly
’ Date J an Horbaly

' Clerk
cc: George F. Pappas, Esq.
Frank D. Rodriguez, Esq.

325 FEDERAL [_!IRCU\T

AUG 072012
JANHUHBA|.Y
UIRK

usrc|%un~fl:'ii?»¢=.nis son